       Case 1:20-cv-02271-JPW Document 13 Filed 01/22/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
SIMEON ANTONIO                         :   Civil No. 1:20-CV-02271
CASTILLO-PEREZ,                        :
                                       :
           Petitioner,                 :
                                       :
           v.                          :
                                       :
CRAIG A LOWE, et al.,                  :
                                       :
           Respondents.                :   Judge Jennifer P. Wilson
                                     ORDER
     AND NOW, on this 22nd day of January, 2021, for the reasons stated in the

accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. The petition for writ of habeas corpus (Doc. 1) is DENIED WITHOUT

     PREJUDICE.

  2. The Clerk of Court is directed to close this case.

                                      s/Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania
